

Exhibit 10.1


EMPLOYMENT AGREEMENT


 This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of June 4,
2010 by and between Bohai Pharmaceuticals Group, Inc., a Nevada corporation (the
“Company”), and Gene Hsiao (the “Executive” and together with the Company, the
“Parties”).


WHEREAS, the Company desires to employ, and the Executive has agreed to supply
his service to the Company in the capacity of Chief Financial Officer, with
duties encompassing the operations of the Company and the Company’s
subsidiaries; and


WHEREAS, the Parties mutually intend to set forth herein the terms and
conditions of the Executive’s employment with the Company.


NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound, hereby mutually covenant and agree as follows:


1、Employment and Term.
 
（a）Employment Effective on the Effective Date (as hereinafter defined), the
Company hereby employs the Executive as Chief Financial Officer and the
Executive hereby accepts such employment with the Company, in each case on and
subject to the terms and conditions of this Agreement.
 
(b)Term.  This Agreement shall be effective on June 4, 2010 (the “Effective
Date”).  Unless earlier terminated pursuant to the terms hereof, the term of the
Executive’s employment under this Agreement (the “Term”) shall be Three (3)
years commencing on the Effective Date and ending on June 4, 2013.  The Term may
be extended only with the mutual agreement of the Company and the Executive.


1

--------------------------------------------------------------------------------


 
2、Duties.

 (a) During the Term, the Executive shall serve as Chief Financial Officer of
the Company, reporting to the Chief Executive Officer of the Company (the “Chief
Executive Officer”), and shall perform duties consistent with the position of a
chief financial officer of a U.S. publicly-listed corporation with operations in
the People’s Republic of China.  Without limiting the generality of the
foregoing, the Executive shall, under the supervision and direction of the Chief
Executive Officer:
 
（i）Serve and execute all applicable documents, filings and reports as the
principal accounting officer of the Company for purposes of the Company’s
filings with the U.S. Securities and Exchange Commission (the “SEC”) and, in
connection therewith, be responsible, in coordination with the Company’s
existing accounting personnel, for: (A) all accounting and financial reporting
and controls of the Company and its wholly-owned subsidiaries and (B) all
financial related disclosure controls of the Company and its wholly-owned
subsidiaries;
 
 (ii)Oversee all aspects of the Company’s annual audit, including communications
and interactions with the Company’s independent registered accounting firm, the
of Board of Directors of the Company (the “Board”) or any designated audit
committee thereof, the Chief Executive Officer and the Company’s outside legal
counsel;
 
 (iii)Oversee the preparation and filing the Company’s annual and quarterly
financial statements and related SEC reports (including the Management’s
Discussion and Analysis of Financial Condition and Results of Operations
contained therein) in conformance with all SEC rules and regulations and
generally accepting accounting principles (“GAAP”) of the United States of
America;
 
 (iv)Oversee the conversion of the Company’s financial statements from Chinese
GAAP to U.S. GAAP;
 
(v)Design and implement Sarbanes-Oxley Act, ensure the corporate internal
governance  in compliance with the relevant provisions of the U.S. securities
laws and applicable stock market regulations.
 
(vi)Work with the Company’s other accounting and finance personnel to implement
the finance function of the Company, including the preparation or review of
budgets, projections and financial analyses；
 
(vii)Assist the Company in its communications with the SEC and all other
applicable   regulatory authorities; and
 
2

--------------------------------------------------------------------------------


 
 (viii)Assist company’s executives to preparation and implement  of a strategic
acquisition program and provide supports for the Company’s acquisition
initiatives.
 
(ix)During the Employment Term, the Executive shall lead and coordinate the
Company’s investor relations activities which shall include, but is not limited
to, communications with investors, analysts and media, and the Company’s public
disclosure, and shall implement and monitor the corporate governance of the
Company in compliance with the applicable laws and regulations. The Executive
shall work in conjunction with other members of the executive management team to
support the Company’s business growth.
 
(iix)Assist the Chief Executive Officer in communications with the investment
community.  Prepare road show for the company or introduce the company to
potential investors at meetings, promote stock price .
 
(b) The Executive shall devote his entire business time and best skills and
efforts (reasonable sick leave and vacations as described below excepted) to the
performance of his duties under this Agreement.  The Executive shall regularly
(and no less frequently that weekly) report to the Chief Executive Officer on
all of his activities and shall maintain close and regular contact with the
Company’s accounting and finance personnel.
 
(c) Executive further agrees that he will, without any additional compensation
thereof, serve in such executive officer capacities with respect to the Company
and any present or future subsidiaries and affiliated corporations and divisions
as may from time to time be reasonably designated by the Chief Executive Officer
or the Board.
 
(d) During the Employment Term (as defined in Section 2 below), the Executive
shall be based in the United States and shall he expected to travel extensively
between and within China and the United States. In the event that the Executive
is required by the Company to be relocated to China at any time during the
Employment Term, the Company shall provide the Executive with necessary
allowance and full coverage of all the costs in connection with the relocation.


3、Base Salary.
 
(a)For services performed by the Executive for the Company pursuant to this
Agreement, during the Term, the Company shall pay the Executive a base salary
(“Base Salary”) which shall initially be at the rate of One Hundred And Twenty
Thousand (US$120,000) Dollars per year, of which thirty thousand (US$30,000)
dollars will be paid by the end of each quarter. The Executive’s Base Salary
shall he subject to annual review by the Board (or a committee thereof).

 
3

--------------------------------------------------------------------------------

 


(b)Any compensation (including bonus) which may be paid to the Executive under
any additional compensation or incentive plan of the Company or which may be
otherwise authorized from time to time by the Board (or an appropriate committee
thereof) shall be in addition to the Base Salary to which the Executive shall be
entitled under this Agreement.
 
4、 Other Benefits.
 
In addition to the base salary to be paid to the Executive pursuant to Section 3
hereof, the Executive shall also be entitled to the following:
 
（a）Employee Shares .The Company shall pay the Executive a maximum of 120,000
shares which shall vest on a year basis at the rate of 40,000 shares each year,
provided that the Executive is employed by the Company on such date.  The first
installment shall be issuable on June 4, 2011.  In order for the employee shares
to vest, the Executive must remain employed by the Company.  In the event that
this Agreement or Executive’s employment terminates or ceases for any reason,
then all employee shares that are not vested shall immediately terminate.  All
employee shares that are vested at the Date of Termination (as defined below)
must be exercised within thirty (30) days of the Date of Termination.
 
 (b) Bonus; Participation in Plans.
 
 (i)Executive shall be eligible for any annual incentive bonus opportunity
offered   by the Company to executive officers of the Company at Executive’s
level.  The amount of this bonus, as well as the criteria necessary to earn a
bonus, may be changed at any time by the Company and shall be within the sole
discretion of the Board. All bonuses paid pursuant to this Agreement will be
subject to applicable withholdings and deductions.  In the event of any conflict
between this Agreement and any incentive bonus plan adopted by the Company for
its officers and employees, this Agreement shall control.
 
 (ii)The Executive shall also be entitled to participate in any benefit plans
which shall be created by the Company from time to time.  The foregoing does not
in any way limit the Company’s right to amend or terminate any benefit plan at
any time in its discretion.
 
4

--------------------------------------------------------------------------------


 
 (c)Vacation.  The Executive shall be entitled to vacation of a maximum of  two
weeks per year upon prior notice to the Chief Executive Officer and otherwise in
accordance with the Company’s policies applicable to senior executives., which
vacation may be taken at such times as the Executive elects with due regard to
the needs of the Company. The Executive will also be entitled to paid time off
for all holidays recognized by the Company and for sick days and personal days
in accordance with the Company’s policies


 (d) Expense Reimbursement.  The Company shall pay or reimburse the Executive,
upon a proper accounting, presentation of appropriate documentation for
reasonable business expenses and disbursements incurred by him in the course of
the performance of his duties under this Agreement in accordance with the normal
policy of the Company for senior executives. All in accordance with the
Company’s expense reimbursement policy applicable to senior executives from time
to time in effect


5、Agreements of the Employee.
 
In order to induce the Company to enter into this Agreement, the Executive
hereby agrees as follows:
 
（a）No Other Agreements.  Executive hereby represents and warrants to the Company
that the entry into of this Agreement by Executive and Executive’s employment by
the Company does not and will not conflict with, violate or breach: (i) any
agreement or instrument to which Executive is a party or is otherwise bound,
including any employment, non-competition, confidentiality or similar agreement
or (ii) any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any United States or Chinese court or governmental body.
 
(b)Confidentiality.
 
(i)The Executive acknowledges that by virtue of his employment hereunder he will
have access to Confidential Information (as defined below) of the Company and
that the communication of such Confidential Information to third parties could
irreparably injure the business of the Company.  Accordingly, the Executive
agrees that, during the Term and following the termination of this Agreement or
Executive’s employment with the Company or any reason: (A) he will treat and
safeguard as strictly confidential and secret all Confidential Information
received by him at any time and (B) he will not disclose or reveal any of the
Confidential Information to any third party whatsoever or use the Confidential
Information except as required in the ordinary course of performing duties
hereunder and in no manner harmful to or competitive with the Company.

 
5

--------------------------------------------------------------------------------

 

 (ii)For purposes of the Agreement, “Confidential Information” shall include,
but not be limited to, all non-public information of the Company or its
subsidiaries and affiliates that Executive may produce, obtain or otherwise
learn of during the Term or otherwise regarding, pertaining or relating to the
Company’s and its affiliates: (A) strategies, analysis, concepts, ideas, or
plans; (B) operating and manufacturing processes or techniques; (C) demographic,
trade area and competition related information; (D) prospective site locations;
(E) intellectual property, formulas, discoveries, know-how, improvements,
developments, drawings, designs, techniques, specifications, procedures and
methods; (F) machinery and devices; (G) forecasts and projections; (H) new
products, research data, reports or records (including computer records); (I)
marketing or business development plans, strategies, analysis, concepts or
ideas; (J) contracts, agreements and arrangements; (K) financial information
about or proprietary to the Company, including, but not limited to, unpublished
financial statements, budgets, projections, and costs; (L) pricing; (M)
personnel information; and (N) any and all other trade secrets, trade dress, or
proprietary information, and all concepts or ideas in or reasonably related to
the Company’s business.
 
 (iii)Upon termination of his employment with the Company, the Executive shall
return to the Company all documents, photographs, recorded or memory devices,
papers and other property relating to the Company, containing Confidential
Information, together with any copies thereof, and shall not retain any copies
(either hard copy or electronic) of any Confidential Information.
 
(c)Assignment of Inventions and Moral Rights.
 
 (i)Executive hereby assigns and transfers to the Company, on a perpetual,
worldwide and royalty-free basis, Executive’s entire right, title and interest
in and to all Inventions.  As used in this agreement, the term  “Inventions”
shall mean all intellectual property, ideas, improvements, designs, discoveries,
developments, drawings, notes, documents, information and/or materials, whether
or not patentable and whether or not reduced to practice, made or conceived by
Executive (whether made solely by Executive or jointly with others) which occur
or are conceived during the period in which Executive is employed by or performs
services for the Company or result from any task of any nature assigned to or
undertaken by Executive or any work performed by Executive for or on behalf of
the Company or any of its affiliate.
 
ii) Executive hereby irrevocably transfers and assigns to the Company any and
all Moral Rights that Executive may have in any Inventions.  Executive also
hereby forever waives and agrees never to assert against the Company, its
successors or licensees any and all Moral Rights which Executive may have in any
Inventions, even after termination of Executive’s employment with the
Company.  For purposes of this Agreement, the term “Moral Rights” means any
right to claim authorship of a work, any right to object to any distortion or
other modification of a work, and any similar right, existing under the law of
any country in the world, or under any treaty.

 
6

--------------------------------------------------------------------------------

 


 (d)Records. All papers, books and records of every kind and description
relating to the business and affairs of the Company, or any of its affiliates
(including computer records) , whether or not prepared by the Executive, shall
be the sole and exclusive property of the Company, and the Executive shall
surrender the same to the Company upon termination of this Agreement or
otherwise at any time upon request by the Chief Executive Officer of the
Company.
 
 (e)Covenant against Competition.  In consideration of the Company’s agreement
to employ the Executive and enter into this Agreement, the Executive agrees that
during the period of Executive’s employment with the Company and terminating
twelve (12) months after the Date of Termination, Executive shall not, directly
or indirectly, either alone or in association with others, without the prior
written approval of the Company:
 
 (i)           Engage in a Competing Business in the Territory (as those terms
are defined below), whether as a sole proprietor, partner, corporate officer,
employee, director, shareholder, consultant, agent, independent contractor,
trustee, or in any other manner by which Executive holds any beneficial interest
in a Competing Business, derives any income from any interest in a Competing
Business, or provides any service or assistance to a Competing
Business. Executive shall not, directly or indirectly, without the prior written
consent of the Company, provide employment to any business, individual, partner,
firm, corporation, or other entity that competes with any business conducted by
the Company or any of its subsidiaries or affiliates on the date of the
Executive’s termination of employment or within one year of the Executive’s
termination of employment in the geographic locations where the Company and its
subsidiaries or affiliates engage or propose to engage in such business (the
“Business”). Nothing herein shall prevent the Executive from having a passive
ownership interest of not more than 3% of the outstanding securities of any
entity engaged in the Business whose securities are traded on a national
securities exchange “Competing Business” shall mean any business that produces
and distributes over-the-counter or prescription pharmaceuticals, products or
remedies based on Traditional Chinese Medicine or otherwise engages in any
business conducted or under development by the Company at any time during the
Term.  “Territory” shall mean anywhere in the People’s Republic of China,
including the Hong Kong Special Administrative Region and the Macau Special
Administrative Region;

 
7

--------------------------------------------------------------------------------

 

(ii)Contact or solicit, or direct or assist others to contact or solicit, for
the purpose of promoting any person’s or entity’s attempt to compete with the
Company or any of its affiliates, in any business carried on by the Company or
any of its affiliates during the period in which Executive was employed by the
Company, any customers, suppliers, independent contractors, vendors, or other
business associates of the Company or any of its affiliates that were existing
or identified prospective customers, suppliers, independent contractors,
vendors, or business associates during such period, or otherwise interfere in
any way in the relationships between the Company or any of its affiliates and
their customers, suppliers, independent contractors, vendors, and business
associates;
 
(iii)in any manner whatsoever, request, solicit, encourage or assist any
employee, officer or director of the Company to terminate their relationship
with the Company or any of its affiliates, or join with any of them before or
after the termination by any of them of any such relationship in any direct or
indirect capacity in any Competing Business, or
 
(iv) seek or attempt to do any of the foregoing.
 
(f)Disparaging Statements.  At all times during and after Executive’s
employment, Executive shall not either verbally, in writing, electronically or
otherwise: (i) make any derogatory or disparaging statements about the Company,
any of its affiliates, any of their respective officers, directors,
shareholders, employees and agents, or any of the Company’s current or past
customers or employees, or (ii) make any public statement or perform or do any
other act prejudicial or injurious to the reputation or goodwill of the Company
or any of its affiliates or otherwise interfere with the business of the Company
or any of its affiliates.
 
(g)Enforcement. The Executive acknowledges and agrees that the covenants
contained herein are reasonable, that valid consideration has been and will be
received  and that the agreements set forth herein are the result of arms-length
negotiations between the parties hereto.  The Executive recognizes that the
provisions of this Section 5 are vitally important to the continuing welfare of
the Company and its affiliates and that any violation of this Section 5 could
result in irreparable harm to the Company and its affiliates for which money
damages would constitute a totally inadequate remedy.  Accordingly, in the event
of any such violation by the Executive, the Company and its affiliates, in
addition to any other remedies they may have, shall have the right to institute
and maintain a proceeding to compel specific performance thereof or to obtain an
injunction or other equitable relief restraining any action by the Executive in
violation of this Section 5 without posting any bond therefore or demonstrating
actual damages, and Executive will not claim as a defense thereto that the
Company has an adequate remedy at law or require the posting of bond .  If any
of the restrictions or activities contained in this Section 5 shall for any
reason be held by a court of competent jurisdiction to be excessively broad as
to duration, geographical scope, activity or subject, such restrictions shall be
construed so as thereafter to be limited or reduced to be enforceable to the
extent compatible with the applicable law; it being understood that by the
execution of this Agreement the parties hereto regard such restrictions as
reasonable and compatible with their respective rights.  Executive acknowledges
that injunctive relief may be granted immediately upon the commencement of any
such action without notice to Executive and in addition Company may recover
monetary damages.

 
8

--------------------------------------------------------------------------------

 
 
(h)Separate Agreement.  The Parties further agree that the provisions of Section
5 are separate from and independent of the remainder of this Agreement and that
Section 5 is specifically enforceable by the Company notwithstanding any claim
made by Executive against the Company.  The terms of this Section 5 shall
survive termination of this Agreement.
 
(i)Further Assurances. In connection with this Agreement, Employee will execute,
acknowledge and deliver to the Company or its nominee upon request and at the
Company’s expense all such documents, including applications for patents and
copyrights and assignments of all Inventions, patents and copyrights to be
issued therefore, as the Company may determine necessary or desirable to apply
for and obtain letters patent and copyrights on all Inventions in any and all
countries and/or to protect the interest of the Company or its nominee in
Inventions, patents and copyrights and to vest title thereto in the Company or
its nominee.


6、Termination.
 
The Executive’s employment and the Employment Term shall terminate on the first
of the following to occur:
 
（a）Death or Disability.  Except to the extent otherwise expressly stated herein,
including without limitation, as provided in Section 7(a) with respect to
certain post-Date of Termination payment obligations of the Company, this
Agreement shall terminate immediately as of the Date of Termination in the event
of the Executive’s death or in the event that the Executive becomes
disabled.  “Disability” shall mean the inability of Executive effectively to
substantially provide the services hereunder by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than three (3) months.  At any time and from time to time, upon
reasonable request therefore by the Company, the Executive shall submit to
reasonable medical examination(s) for the purpose of determining the existence,
nature and extent of any such disability.  The Company shall promptly give the
Executive written notice of any such determination of the Executive’s disability
and of the decision of the Company to terminate the Executive’s employment by
reason thereof.  In the event of disability, until the Date of Termination, the
Base Salary payable to the Executive shall be reduced dollar-for-dollar by the
amount of disability benefits, if any, paid to the Executive in accordance with
any disability policy or program of the Company or applicable law.

 
9

--------------------------------------------------------------------------------

 


(b)Notification of Discharge or Resignation.  In accordance with the procedures
hereinafter set forth: (i) the Company may discharge the Executive from his
employment hereunder (A) immediately for Cause or (B) for any other reason or no
reason on thirty (30) days prior written notice to the Executive, and (ii) the
Executive may voluntarily resign from his employment for any reason or no reason
on sixty (60) days prior written notice to the Company.  Any discharge of the
Executive by the Company or resignation by the Executive shall be communicated
by a Notice of Termination to the Executive (in the case of discharge) or the
Company (in the case of resignation).  For purposes of this Agreement, a “Notice
of Termination” means a written notice which: (i) indicates the intention to
terminate this Agreement and (ii) if the termination is by the Company for
Cause, sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment.


7、Obligations of the Company and Executive Upon Termination.
 
（a）Discharge for Cause, Death or Disability or Upon Resignation.  In the event
of: (i) a discharge of the Executive for Cause, (ii) a resignation by the
Executive or (iii) in the event this Agreement terminates pursuant to Section
6(a) by reason of the death or disability of the Executive:
 
 
10

--------------------------------------------------------------------------------

 
 
(i)the Company shall pay all Accrued Obligations to the Executive, or to his
heirs or estate in the event of the Executive’s death, in a lump sum in cash
within thirty (30) days after the Date of Termination; and
 
(ii) the Executive, or his beneficiary, heirs or estate in the event of the
Executive’s death, shall be entitled to receive all benefits accrued by him as
of the Date of Termination under all other qualified and nonqualified
retirement, pension, profit sharing and similar plans of the Company in such
manner and at such time as are provided under the terms of such plans and
arrangements; and
 
(iii) all other obligations of the Company hereunder shall cease forthwith and
the Executive shall be entitled to no further compensation, remuneration or
other benefits from the Company.
 
(b)Discharge without Cause. If the Executive is discharged other than for Cause:
 
(i)The Company shall pay to the Executive a one-time severance payment
equivalent to three months of Base Salary within thirty (30) days after the date
of termination, and all other obligations of the Company hereunder shall cease
forthwith and the Executive shall be entitled to no further compensation,
remuneration or other benefits from the Company.
 
(c)Definitions.  For purposes of this Section 6 and for Section 7 hereof, the
following capitalized terms shall have the meanings set forth below
 
(i)“Accrued Obligations” shall mean any fees and any reasonable and necessary
business expenses incurred by Executive in connection with his services (less
any applicable withholdings and deductions), all due and payable to him through
the Date of Termination.
 
(ii)“Cause” shall mean (A) the Executive’s theft, unauthorized appropriation or
embezzlement of money or property of the Company; (B) the Executive’s
intentional perpetration, participation in or attempted perpetration of fraud or
other willful misconduct on the Company or its subsidiaries or affiliates; (C)
the Executive’s intentional and material failure to perform any of his duties
under this Agreement, after written notice specifically setting forth the
failure(s) and providing thirty (30) days to cure such failure.  Notwithstanding
the foregoing, after the Company in good faith has sent two (2) such notices in
the aggregate during the Term, the Company will no longer be required to send
notice and, upon the subsequent occurrence of any of the omissions or
commissions described in this Section 6(d)(ii) the Company then may discharge
Executive for “Cause”; (D) the Executive’s indictment for any felony crime; (E)
any conduct by the Executive of activities which are or have the reasonable
potential to be injurious to the Company or its reputation; (F) the Executive’s
use of illegal drugs or the excessive use of alcohol which materially interferes
with the performance of his obligations under this Agreement, and continues
after written warning; or (G) the Executive’s commission of any willful or
intentional act which materially injures the reputation, business or any
business relationship of the Company or its employees.

 
11

--------------------------------------------------------------------------------

 

 (iii)“Date of Termination” shall mean: (A) in the event of a discharge of the
Executive by the Company for Cause, the date the Company validly delivers a
Notice of Termination, or any later date specified in such Notice of
Termination, as the case may be, (B) in the event of a discharge of the
Executive without Cause, the date which is thirty (30) days following the date
the Company validly delivers a Notice of Termination, or any later date
specified in such Notice of Termination, as the case may be; (C) in the event of
a resignation by the Executive, the date which is sixty (60) days following the
date the Executive validly delivers a Notice of Termination; (D) in the event of
the Executive’s death, the date of the Executive’s death, and (E) in the event
of termination of the Executive’s employment by reason of disability pursuant to
Section 6(a), the date the date the Company validly delivers a Notice of
Termination.


8、Indemnification.
 
The Company shall indemnify and hold the Executive harmless to the fullest
extent permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by the
Executive of services for, or action of the Executive as an officer or employee
of the Company, or of any other person or enterprise at the request of the
Company.  The Company shall also pay all judgments, awards, settlement amounts
and fines associated with the foregoing.  Legal cost and expenses incurred in
defending a claim, action, suit or investigation or criminal proceeding shall be
paid by the Company in a timely manner in advance of the final disposition
thereof upon the receipt by the Company of an undertaking by or on behalf of the
Executive to repay said amount unless it shall ultimately be determined that the
Executive is entitled to be indemnified by the Company for such legal fees and
related costs; provided, however, that this arrangement shall not apply to: (i)
a non-derivative action commenced by the Company against the Executive or (ii)
any matter attributable to actions taken by Executive in bad faith, for purposes
other than the best interest of the Company or resulting from the Executive’s
willful misconduct.  The foregoing shall be in addition to any indemnification
rights the Executive may have by law, charter, by-law or otherwise.  Company
shall have the right to select counsel to defend the Executive, subject to
Executive’s approval, which approval shall not be unreasonably withheld.  If the
Company assumes responsibility for the defense of an action brought against the
Executive, the Executive: (i) may not agree to any settlement without the
Company’s prior written approval and (ii) will fully cooperate with the
Company’s efforts in defense of the matter.
 
 
12

--------------------------------------------------------------------------------

 

9、Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the heirs and representatives of the Executive and the successors and assigns
of the Company.
 
10、Notices. All notices, requests, demands and other communications provided in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given at the time when hand delivered, delivered by express courier,
or sent by facsimile transmission (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.



   
if to the Company
         
c/o Yantai Bohai Pharmaceuticals Group Co. Ltd.
   
No. 9 Daxin Road, Zhifu District
   
Yantai, Shandong Province, China
   
Attention: Hongwei Qu
   
Fax Number: +86-0535-6763559
         
With a copy to
         
Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, NY 10017
Attention: Barry I. Grossman, Esq.
Fax Number: (212) 370-7889
         
if to the Executive
         
[INSERT ADDRESS AND FAX NUMBER]

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Party.
 
 
13

--------------------------------------------------------------------------------

 

11、Assignment.  This Agreement may be assigned by the Company to any Affiliate
engaged in the Business or to a purchaser of all or substantially all of the
assets of the Company.  No payment to be made hereunder shall be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
other charge.
 
12、Execution in Counterparts. This Agreement may be executed in several
counterparts each of which shall be deemed an original by when taken together
shall constitute one and the same instrument, and each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.  This Agreement may be delivered by the Parties by facsimile or
other electronic transmission.
 
13、Governing Law. This Agreement shall be governed in all respects and for all
purposes by the internal laws of the State of New York without the effect of the
principles of conflicts of law.
 
14、Severability.  If any provision of this Agreement shall be adjudged by any
court of competent jurisdiction to be invalid or unenforceable for any reason,
such judgment shall not affect, impair or invalidate the remainder of this
Agreement, which shall remain in full force and effect and the parties will act
in good faith to seek to amend this Agreement so as to render the invalid or
unenforceable provisions valid and enforceable while retaining the original
intent and meaning of such provision to the maximum extent possible.
 
15、Prior Understandings. This Agreement embodies the entire understanding of the
parties hereof, and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof.  No change,
alteration or modification hereof may be made except by writing, signed by each
of the Parties.  The headings in this Agreement are for convenience and
reference only and shall not be construed as part of this Agreement or to limit
or otherwise affect the meaning hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
16、Waivers. No waiver of any provision of this Agreement will be effective
unless in writing and signed by the party to be charged therewith.  No single
waiver shall constitute a subsequent waiver of the same or any other provision
hereof.
 
17、WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.
 
18、Interpretation.  This Agreement has been subject to negotiation by the
Parties with the assistance of counsel and shall not be interpreted by or for
either of them by reason of authorship.  All Section headings used in this
Agreement are for convenience of reference only and shall have no legal effect
in the interpretation of this Agreement.


19、Amendment.   No amendment or modification of the terms of this Agreement
shall be binding upon the Parties hereto unless reduced to writing and signed by
Executive and the Company.


[Signature Page Follows]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.



 
COMPANY
         
BOHAI PHARMACEUTICALS GROUP, INC.
       
By:
/s/ Hongwei Qu
     
Name: Hongwei Qu
     
Title:  Chief Executive Officer
           
EXECUTIVE
         
  /s/ Gene Hsiao
   
Gene Hsiao
 



[Signature Page to Employment Agreement]

 
16

--------------------------------------------------------------------------------

 